Case 8:19-cv-01257-JFW-PJW Document 74-1 Filed 03/06/20 Page 1 of 3 Page ID #:606




                         EXHIBIT A
 Case8:19-cv-01257-JFW-PJW
Case  8:19-cv-01257-JFW-PJW Document
                             Document74-1
                                      73 Filed
                                          Filed02/06/20
                                                03/06/20 Page
                                                          Page12ofof23 Page
                                                                        PageID
                                                                             ID#:600
                                                                                #:607




  1

  2

  3                                                                 JS-6
  4

  5

  6

  7                        UNITED STATES DISTRICT COURT
  8                       CENTRAL DISTRICT OF CALIFORNIA
                                WESTERN DIVISION
  9

 10   Bryce Abbink, individually and on
      behalf of all others similarly situated,
 11                                              Case No. 8:19-cv-01257-JFW-PJWx
 12                              Plaintiff,
      v.                                         FINAL JUDGMENT
 13

 14   Experian Information Solutions, Inc., Judge: Hon. John F. Walter
      an Ohio corporation, Lend Tech         Complaint filed: June 21, 2019
 15
      Loans, Inc., a California corporation,
 16   and Unified Document Services, LLC,
      a California Limited Liability
 17
      Company,
 18
                                 Defendants.
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
 Case8:19-cv-01257-JFW-PJW
Case  8:19-cv-01257-JFW-PJW Document
                             Document74-1
                                      73 Filed
                                          Filed02/06/20
                                                03/06/20 Page
                                                          Page23ofof23 Page
                                                                        PageID
                                                                             ID#:601
                                                                                #:608




  1            On December 5, 2019, this Court granted Defendant Experian Information
  2   Solutions, Inc.’s (“Experian”) Motion to Dismiss. (Dkt. 52.) On January 29, 2020,
  3   this Court granted Plaintiff Bryce Abbink’s (“Plaintiff”) Motion for Default
  4   Judgment Against Lend Tech Loans, Inc. (“Lend Tech”) and Plaintiff’s Motion for
  5   Default Judgment Against Unified Document Services, LLC (“UDS”).
  6            Accordingly, the Court hereby ORDERS as follows:
  7        1. The Court enters JUDGMENT against Plaintiff and in favor of Experian
  8            with respect to Counts I & II of the Complaint. Pursuant to the Court’s
  9            December 5, 2019 Order, the Complaint is dismissed with prejudice with
 10            respect to the claims asserted against Experian.
 11        2. The Court enters JUDGMENT in favor of Plaintiff and against Lend Tech
 12            with respect to Count III of the Complaint. Pursuant to the Court’s January
 13            29, 2020 Order (dkt. 71), Lend Tech is ORDERED to pay $2,000 in
 14            damages to Plaintiff and $400 in attorneys’ fees to Plaintiff’s counsel.
 15        3. The Court enters JUDGMENT in favor of Plaintiff and against UDS with
 16            respect to Count IV of the Complaint.1 Pursuant to the Court’s January 29,
 17            2020 Order (dkt. 71), UDS is ORDERED to pay $1,000 in damages to
 18            Plaintiff and $300 in attorneys’ fees to Plaintiff’s counsel.
 19
      IT IS SO ORDERED.
 20

 21

 22

 23   Dated: February 6, 2020
                                                    Hon. John F. Walter
 24                                                 United States District Judge
 25

 26

 27   1
          Plaintiff abandoned Count V of his Complaint. (See Dkt. 64 at 7.)
 28
                                          [Proposed] Final Judgment
                                                    -2-
